DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 2/17/2021. Claims 1, 2, 5, 6, 8, 9, and 11-14 are currently pending. Claims 3, 4, 7, and 10 have been previously cancelled. Claims 11 and 12 have been withdrawn as a result of a restriction requirement. Claim 1 has been amended.

Examiner’s Note
Applicant’s arguments pertaining to the 112(a) and 112(b) rejections set forth in the Office action dated 11/17/2021 have been considered and are persuasive. Accordingly, the rejections have been withdrawn. Furthermore, since examination was performed under a different interpretation of the claim language of claim 1, the current claim language requires a new grounds of rejection. Accordingly, this Office action is being made NON-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beumer (DE 3832557 A1) in view of Kasel (EP 1281629 A1).
Regarding claim 1, Beumer discloses a method for stacking filled sacks (7 – Fig. 1) to a pallet-free sack stack (2 – Fig. 5) comprising: forming a first layer (4.1 – Fig. 3) from at least two rows of filled sacks (see Fig. 3), forming at least one further layer (4.2 – Fig. 3) from at least two rows of filled sacks on top of the first layer (see Fig. 3), covering the completed sack stack with at least a stabilizing cover (17 – Fig. 5), wherein the first layer or a last layer (4’ – Fig. 7) of the sack stack comprises at least two recesses (5 – Fig. 7) formed to engage a forklift (6 – Fig. 8) for elevation, and a stiff intermediate insert (18 – Fig. 3) is inserted between said at least two recesses and a layer (4.n – Fig. 3) neighboring said recess in said sack stack (see Fig. 3 and Fig. 4), said stiff intermediate insert comprising paper (col. 5, lines 17-22, note that “Papier” is german for paper), said stiff intermediate insert further comprising a fold (see Fig. 3, there is a fold between 18 and 18’) to provide a lateral flap ( the left 18' – Fig. 3), the lateral flap having a (the length of the flap 18’ – Fig. 3 along the width of a lateral side) and a height (the length of the flap 18’ – Fig. 3 in the vertical direction of the sack stack), the length being a principle direction of extension, said length and said fold being along a first lateral side (the left side of 2 – Fig. 5) of the sacks of one of two neighboring ones of said layers and transverse to a fork insert direction of the at least two recesses (see Fig. 5), the height being approximately a height of one layer of said filled sacks (see Fig. 5), the method further comprising providing a second lateral flap (the right 18’ – Fig. 3) by folding said stiff intermediate insert on a second, opposing lateral side of said stack (the right side of 2 – Fig. 5), the first and second lateral flaps thereby providing stiffening to said stiff intermediate insert to support said stack for said elevation (paper has a stiffness, therefore the flaps necessarily provide stiffening to the stiff intermediate insert to support the stack for elevation).
	However, Beumer does not disclose that the lateral side is the side of the stack into which fork insertion is carried out.
	Kasel teaches a stiff intermediate insert (10 – Fig. 1) comprising four lateral flaps (12, 14, 16, and 18 – Fig. 1), two of the lateral flaps (16, 18 – Fig. 1) having a length (the length of flaps 16, 18 – Fig. 1 along the width of the load), the length being a principle direction of extension, said length of two of the lateral flaps being along a lateral side of a load, and transverse to a fork insertion direction of a recess, the lateral side being the side of the load into which fork insertion is carried out (see Fig. 2), the lateral flaps providing a one of the load directly over the recess with support perpendicular to an axis of said fork insertion direction (as noted by applicant in the remarks dated 2/17/2021, a flap transverse to a fork insertion direction would provide support perpendicular to an axis of said fork insertion direction), said lateral (see note below) in order to provide a more rigid structure (para. 0024) and thereby increase protection to the load. Note that Kasel teaches in para. 0027 that the base (20 – Fig. 1) of the stiff intermediate insert may support the base of a layer of the load and, in this case, the lateral flaps are folded up in a manner directly analogous to the folding of the lateral flaps of Beumer. When the flaps are folded up, they will necessarily provide support against outward deformation of the load since the flaps have a stiffness and this stiffness will allow the flaps to provide a reaction force to the force exerted by the outward deformation of the load on the flaps.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stiff intermediate insert of Beumer to include four lateral flaps as taught by Kasel in order to provide increased protection to the load. Note that this would result in two flaps being located on a lateral side into which fork insertion is carried out. Further note that the combination of Beumer and Kasel would also result in flaps that provide support against outward deformation of said sack along said fork insertion direction since the flaps of Beumer have a stiffness.
	However, Beumer, as modified by Kasel, does not expressly disclose that the height of a lateral flap is equal to a height of one layer of the filled sacks.
	In this case, it is noted that although Beumer does not expressly disclose that the lateral flaps (18’ – Fig. 3) are equal to the height of one layer of the filled sacks, Figs. 3-8 of Beumer depict lateral flaps that appear to be approximately equal to the height of one layer of the filled sacks. Since, the lateral flaps are depicted as approximately equal to the height of one layer of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have made the height of the lateral flaps of Beumer, as already modified by Kasel, to be equal to the height of one layer of the filled sacks since this is what appears to be depicted in Figs. 3-8 of Beumer and would be recognized by one of ordinary skill in the art as a functional height.

Beumer, as modified by Kasel, further teaches:
	Claim 2, that the at least two recesses (5 – Fig. 7, Beumer) are formed in the last layer (4’ – Fig. 7, Beumer) of the sack stack (2 – Fig. 5, Beumer) and subsequent to said covering, the covered sack stack is turned so that the last layer forms the undermost layer of the sack stack (see Figs. 6-7 and col. 7, lines 6-16, Beumer).

	Claim 5, that at least one of said lateral flaps (18’ – Fig. 3, Beumer) comprises a width which mainly corresponds to the width of a lateral side of a filled sack, such that when folded, the lateral flap covers a portion of the lateral side of a filled sack (see Fig. 5, Beumer).

	Claim 6, that at least one of said lateral flaps (18’ – Fig. 3, Beumer) extends along the lateral side of the sacks and away from (see Fig. 5, Beumer) the recesses (5 – Fig. 7, Beumer).

(17, 28 – Fig. 7, Beumer) cover the completed stack (see Fig. 7, Beumer).

	Claim 13, that said at least two covers (17, 28 – Fig. 7, Beumer) are applied from different sides respectively (see Fig. 7, Beumer).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beumer (DE 3832557 A1), Kasel (EP 1281629 A1), Cruckshank (US 3189175).
Regarding claim 9, Beumer, as modified by Kasel, teaches essentially all of the elements of the claimed invention in claim 1 including the insertion of a stiff intermediate insert (18 – Fig. 3, Beumer) between said first layer and at least one further layer (4’ – Fig. 7, Beumer) of the sack stack.
However, Beumer, as modified by Kasel, does not expressly disclose at least two intermediate inserts between said first layer and said at least one further layer.
Cruckshank teaches a method for stacking a pallet-free stack comprising inserting at least two stiff intermediate layers (19, 20 – Fig. 3) between two different layers of a stack (see Fig. 1) in order to provide more protection to a stack during transport with a forklift.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to have modified the step of inserting a stiff intermediate insert as taught by Beumer, as modified by Kasel, by inserting two stiff intermediate inserts as taught by Cruckshank in order to provide more protection to a stack during transportation with a forklift.

	Regarding claim 14, Beumer, as modified by Kasel and Cruckshank, further teaches that said two intermediate layers (19, 20 – Fig. 3, Cruckshank) are of the same construction (col. 2, lines 23-26, Cruckshank).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.

Applicant argues, on page 14 of the remarks dated 2/17/2021, the following:
	“Kasel is specifically directed to a pallet cover that addresses problems associated with methods for forming palletized loads. In contrast, as discussed above, Beumer is specifically directed to a method for forming a stack of goods in a pallet-free stack. As such, one of ordinary skill in the art reading the disclosure of Beumer would have no apparent reason to modify the pallet-free stack method of Beumer with features that are only specifically related to methods for forming palletized loads as taught by Kasel. One of ordinary skill in the art would not have considered Kasel to have any relevance to the pallet-free stack method taught by Beumer.
As such, contrary to the assertions in the Office Action, one of ordinary skill in the art would have no apparent reason to modify the method of Beumer with the pallet cover taught by Kasel. Therefore, for at least these reasons, the Applicant contends that a prima facie case of obviousness has not been established, and this respectfully requests that the 35 U.S.C. §103 rejection be withdrawn.”

	However, it is noted that Kasel is only relied upon for the teaching of providing lateral flaps on the side of a stack into which fork insertion is carried out. Although Beumer is directed to a pallet-free stack and Kasel is directed to a palletized load, both Beumer and Kasel employ lateral flaps and, as noted above, the flaps of Kasel are directly analogous to the flaps of Beumer. Flaps on the same side as the fork insertion as taught by Kasel would provide greater rigidity to a stack and thereby increase protection to the load regardless of whether the stack is 

	Applicant argues, on page 15 of the remarks dated 2/17/2021, the following:
	“Kasel is specifically directed to a pallet cover, which is provided solely to protect the stack items from dirt and microorganisms that may be carried on the pallet. See, e.g. Kasel, ¶[0002]. In addition, the pallet cover of Kasel is specifically designed only to protect the pallet from becoming sticky is fluid-containing products in the stacked items leak. See, e.g., Kasel, ¶[0003]. As such, Kasel merely teaches a pallet cover that provides a barrier between the stacked items and the pallet on which the items are stacked. There is not teaching or suggestion in Kasel that the pallet cover provides any support to the stack perpendicular to the axis of the fork insertion direction, as in the Applicant’s claimed invention. Thus even if one of ordinary skill in the art were to modify the teachings of Beumer as alleged by the Office to include four flaps on the intermediate insert, one would only have obtained a pallet cover sufficient for protection against dirt, microorganisms, and leakages and would not have obtained a stiff intermediate insert that provides support perpendicular to the axis of the fork insertion direction, as in the Applicant’s claimed invention.”

However, it is initially noted that Kasel teaches in para. 0024 that the flaps help to promote a more rigid structure. In any case, it is further noted that Kasel is simply relied upon for the placement of the lateral flaps. When the stiff intermediate insert of Beumer is modified to include flaps on four sides as taught by Kasel, the result would be lateral flaps that provide support to the stack perpendicular to the axis of the fork insertion direction since, as acknowledged by applicant on pages 5-7 of the remarks, a lateral flap positioned on the same side as the fork insertion direction provides support to a stack perpendicular to a fork insertion direction. Therefore, applicant’s arguments are found to be not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/5/2021